Citation Nr: 1445611	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for pericarditis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a Board videoconference hearing in August 2014 before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  At the hearing, the Veteran requested that the record be held open for 30 days in order to provide him additional time to submit evidence.  However, it appears from the claims file that no additional evidence has been submitted since the hearing.

The Board notes that the RO issued an August 2011 rating decision addressing, in pertinent part, the pericarditis issue.  That rating decision indicates that the Veteran did not appeal the April 2006 rating decision within one year after being informed of the denial of service connection for pericarditis.  However, the claims file contains a timely submitted September 2006 notice of disagreement regarding the April 2006 rating decision, and thus, it is the rating decision currently before the Board.  See 38 C.F.R. § 20.302.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for pericarditis is decided.
At the August 2014 Board hearing, the Veteran contended that he has a current cardiovascular condition that is related to the pericarditis for which he was treated in service at Balboa Naval Hospital in 1959 and 1960.  He stated that he never really recovered from the pericarditis and that he has had problems ever since then.

There are no records associated with the claims file from Balboa Naval Hospital.  However, it does not appear from the record that the AOJ requested records directly from Balboa Naval Hospital.  As records of in-patient hospitalizations are frequently not stored with a veteran's service treatment records, it is necessary to request records of any hospitalizations directly from the facility that provided the treatment.  Thus, pursuant to VA's duty to assist claimants in obtaining evidence, the Board finds that the AOJ should request the Veteran's records from that hospital.  See 38 C.F.R. § 3.159(c).

The Veteran contends that records from Loma Linda University were not utilized as evidence to substantiate his claim.  Although some records from this facility have been associated with the Veteran's claims file, there are indications that additional records are available that have not been requested.  Specifically, the Veteran submitted a problem list as of July 18, 2012, from Loma Linda University Health System which includes "disorder of the covering of the heart."  Hypertension is also included on that problem list.  Additionally, March 2012 VA treatment notes indicate that the Veteran saw a cardiologist, Dr. Pai, at Loma Linda University Medical Center three months prior to March 2012, but those records are not currently associated with the claims file.

The record includes a VA Form 21-4142, signed by the Veteran and received by VA in May 2014 but it does not appear that the AOJ requested records from that facility since receiving the form.  As discussed above, the Veteran indicated that he received treatment involving cardiac complaints at Loma Linda University as recently as 2012, and thus, updated, relevant records from that facility should be obtained on remand. 

The Veteran was afforded a VA examination in June 2011.  The examiner mentions the results of several different types of medical testing and then notes that "Atypical chest pain in the presence of anatomically normal coronary arteries.  I am at a loss to explain the nature of his chest pain."  It is unclear to the Board whether or not the examiner determined that the Veteran has no current form of cardiovascular disease or not.  As such, the Board finds it necessary to obtain a new VA medical examination on remand.  The examiner should clarify whether or not the Veteran has any current cardiovascular disability, to include residuals of pericarditis and hypertension, and for any cardiovascular disability found, opine on whether any such disability is related to the pericarditis noted in his STRs or any other aspect of the Veteran's military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for a cardiovascular condition, to include pericarditis, chest pain, and hypertension.  After securing any additional releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request records from Loma Linda University dating since April 2005, to include records from Dr. Pai.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Request any medical records for the Veteran for the period from 1959 to 1960 from Balboa Naval Hospital.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

For each cardiovascular disability diagnosed (if any), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to the Veteran's military service, to include the Veteran's history of in-service pericarditis.  If the examiner determines that the Veteran does not meet the criteria for diagnosis of any cardiovascular disability, this must be expressly noted in the examination report.

The examiner should provide the reasoning for the conclusions reached.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



